COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-274-CV
  
  
IN 
RE GERALD STAVELY                                                           RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
    
                                                                  PER 
CURIAM
  
 
PANEL 
A: DAUPHINOT, J.; CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: 
October 6, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.